                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Lafonce Peppers,

                        Petitioner,    Case No. 19-cv-13662

v.                                     Judith E. Levy
                                       United States District Judge
J.A. Terris,
                                       Mag. Judge Anthony P. Patti
                     Respondents.

________________________________/

OPINION AND ORDER DISMISSING PETITION FOR WRIT OF
      HABEAS CORPUS [1] WITHOUT PREJUDICE
AND DENYING PETITIONER’S MOTIONS FOR PRELIMINARY
INJUNCTION [3] AND EMERGENCY MOTION FOR AN ORDER
            TO STOP PRISON TRANSFER [7]

     Petitioner Lafonce Peppers filed a pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2241. Peppers additionally filed two

separate motions seeking to prevent his transfer to a different

correctional facility. Peppers, who is proceeding pro se, is incarcerated at

the Federal Correctional Institution in Milan, Michigan (“FCI-Milan”).

He challenges a disciplinary conviction which resulted in the loss of 41

days good conduct time.

     The Court dismisses the petition without prejudice because Peppers
has not exhausted his administrative remedies as required by 28 U.S.C.

§ 2241. The Court additionally denies both of Peppers’ transfer motions

because they are moot and because Peppers has no constitutional right

to confinement in any particular facility or to avoid transfer to another

facility or state.

   I.     Background

        Peppers is serving a 60-month sentence for distribution of a

substance containing methamphetamine in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(c).

        In 2019, while incarcerated at FCI-Milan, Peppers was charged

with possession of a hazardous tool (cell phone). Following a disciplinary

proceeding, Peppers was found guilty. (ECF No. 1, PageID.2.)          On

December 4, 2019, he was sanctioned with the loss of 41 days good

conduct time, loss of privileges, and a $500 fine. (Id.)

        Peppers filed this habeas petition on December 9, 2019. He argues

there was insufficient evidence to find him guilty of possession of a cell

phone.      He admits that he has not yet proceeded through the

administrative process for challenging the disciplinary finding. (ECF

No.3, PageID.18.)


                                     2
    II.     Discussion

          The Court must undertake a preliminary review of a habeas

petition to determine whether “it plainly appears from the face of the

petition and any exhibits annexed to it that the petitioner is not entitled

to relief in the district court.” Rule 4, Rules Governing § 2254 Cases;1 see

also 28 U.S.C. § 2243. If, after preliminary consideration, the Court

determines that the petitioner is not entitled to relief, the Court may

summarily dismiss the petition. Id.; McFarland v. Scott, 512 U.S. 849,

856 (1994) (“Federal courts are authorized to dismiss summarily any

habeas petition that appears legally insufficient on its face.”); see also

Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district courts have a

duty to “screen out” petitions that facially lack merit). After undertaking

Rule 4 review, the Court will dismiss the petition without prejudice for

failure to exhaust administrative remedies.

          A federal habeas corpus petitioner must exhaust administrative

remedies before seeking habeas corpus relief pursuant to 28 U.S.C. §

2241. Little v. Hopkins, 638 F.2d 953, 954 (6th Cir. 1981) The exhaustion




1Rule 4 applies to § 2241 petitions pursuant to Rule 1(b) of the Rules
Governing § 2254 Cases.
                                     3
requirement allows “the Bureau of Prisons . . . the opportunity to consider

the application of its policy to [a prisoner’s] claim before the matter is

litigated in the federal courts.” Urbina v. Thoms, 270 F.3d 292, 295 n.1

(6th Cir. 2001) (internal quotation and citation omitted). The petitioner

bears the burden of establishing exhaustion. Prather v. Rees, 822 F.2d

1418, 1420, n.3 (6th Cir. 1987).

     Peppers admits that, at the time he filed the petition, he had not

yet commenced the Bureau of Prisons administrative remedy process.

(ECF No. 3, PageID.18.) An administrative remedy is available for him

to challenge the decision under 28 C.F.R. §§ 542.10-542.16. See Wade v.

Perez, 14 Fed. App’x 330, 331 (6th Cir. 2001). A prisoner may submit a

complaint to institutional staff. If the problem is not resolved, 28 C.F.R.

§ 542.13(a) & (b) allows a prisoner to file a formal request for

administrative remedy with the warden of the prison. Thereafter, a

prisoner may file an appeal to the Regional Director and General Counsel

in the central office. 28 C.F.R. § 542.14. Peppers fails to meet his burden

to show that he has exhausted his administrative remedies. Therefore,

the Court will dismiss the petition without prejudice.




                                    4
      Also pending before the Court are two motions filed by Petitioner:

a motion for preliminary injunction and an emergency motion for order

to stop transfer. (ECF Nos. 3, 7.) Both motions ask the Court to prevent

or delay Petitioner’s anticipated transfer to the Allenwood Federal

Correctional Complex in Pennsylvania.        (Id.)   The dismissal of the

complaint renders these motions moot. However, even if the motions

were not rendered moot, Petitioner would not be entitled to injunctive

relief because a prisoner has no constitutional right to confinement in

any particular facility or state or to avoid transfer to another facility or

state. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983); Meachum v.

Fano, 427 U.S. 215, 225 (1976).

   III. Conclusion

      For the reasons set forth above, the petition (ECF No. 1) is

DISMISSED      WITHOUT       PREJUDICE.          Petitioner’s   motion   for

preliminary injunction (ECF No. 3.) and emergency motion for order to

stop transfer (ECF No. 7) are DENIED.

      Further, the Court denies Petitioner leave to proceed on appeal in

forma pauperis because any appeal would be frivolous. See Fed. R. App.

P. 24(a).


                                     5
      IT IS SO ORDERED.

Dated: March 4, 2020                          s/Judith E. Levy
Ann Arbor, Michigan                           JUDITH E. LEVY
                                              United States District Judge



                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was served upon
counsel of record and/or pro se parties on this date, March 4, 2020, using the
Electronic Court Filing system and/or first-class U.S. mail.


                                       s/William Barkholz
                                       Case Manager




                                          6
